Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 12/13/2019 which cancels claims 1-31, 43, 47, 49-53, and 58-66, and amends claims 32-36, 39-40, 42, 44-46, 48, 54, and adds claim 67 has been entered. The following office action is applied to pending claims 32-42, 44-46, 48, 54-57 and 67.

REQUIREMENT FOR UNITY OF INVENTION
	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses: 
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3). 
	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
 In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 32-42, 44-46 and 48, drawn to a method of producing a concentrated phase of a silk fusion protein comprising preparing a solution of a silk fusion protein in an aqueous medium, concentrating said silk fusion protein in the medium followed by collecting a protein-rich phase of said aqueous medium.

Group II, claims 54-57, drawn to a concentrate of spider silk fusion protein.
Group III, claim 67, drawn to a method of making a composite comprising the steps of: (a) providing a first substrate, (b) applying the concentrate of a silk fusion protein to the substrate, and (c) subjecting the first substrate to contact with a second substrate to form the composite.
Species election 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
           The species are as follows: 
Claim 39 (Group I) is directed to different species, i.e., different repeat sequence; (1)  Araneus diadematus ADF3 sequence of SEQ ID NO:3 and (2) the Latrodectus hesperus AcSpl sequence of SEQ ID NO:4; they differ from one another in the amino acid sequences and in chemical and physical properties. 

Claim 37 (Group I) is directed to different species, i.e., different peptide sequences: (1) repeat A sequence of SEQ ID NO: 1 and (2)  a variant of SEQ ID NO:1 combined with repeat Q sequence of SEQ ID NO: 2; they differ from one another in the amino acid sequences and in chemical and physical properties. 

Clam 40 (Group I) is directed to different species, i.e., different non-silk terminal module sequences: cellulose binding modules (CBMs), SpyCatcher domains, gamma-crystallin D domains, and  tenth type III modules of fibronectin ; they differ from one another in the amino acid sequences and in chemical and physical properties. 


Claim 48 (Group I) is directed to different species, i.e., different “a pair of peptides” of the  non-silk terminal module sequences, wherein said “a pair of peptides” are selected from the group consisting of: cellulose binding module (CBM), SpyCatcher domain, tenth type III module of Fibronectin, gamma-crystallin D, green fluorescence protein (GFP), enhanced green fluorescence protein (EGFP), ubiquitin-like protein SMT3, thioredoxin 1, SnoopCatcher domain, cohesin, R2 protein, tumor necrosis factor cytokine CD40 ligand, tumor necrosis factor, and B-cell activating factor (BAFF); they differ from one another in the amino acid sequences and in chemical and physical properties. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
When electing the species from claim 48, applicant is required to elect “one pair of presides” with any combination of species set forth above.
           Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the claims 32 and 36 are generic.  
         The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions listed as Groups I-III do not relate to a single general invention concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons. 
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the concentrate of spider silk fusion protein of Group II which is made by the method of Group I and which can be used to in process of Group III to produce a composite, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Dinjaski et al. (Acta Biomater. (published Feb 2017) 49, 127-139). Prior to the effective filing date of the instant application, Dinjaski et al. teach a silk fusion protein comprising 15mer spider silk inspired domain (SGRGGLGGQG AGAAAAAGGA GQGGYGGLGSQGT)15 and flanked by  
 Two hydroxyapatite binding domain VTKHLNQISQSY (VTK), i.e., fusion protein “VTK-15mer-VTK” in aqueous media (see abstract, p.4, section 2.3.2, lines 1-3).
aqueous silk solution such as in 0.1 M citric acid solution (as applied to step(a), instant claim 32) (see p.4, sections 2.2 and 2.32.). Next, the silk solution is subjected to precipitation via solution mineralization of silk proteins (p.12, 3rd paragraph, lines 12-14, Fugger 2) which leads to increasing concentration (i.e., concentrating) of the fusion protein “VTK-15mer-VTK” (see legend of Figure 3 at p.20) which is applied to step(b) of claim 32 (concentrating said silk fusion protein). Then, the precipitate is collected (p.4, section 2.3.2, last line) which is equivalent to instant step(c) of claim 32 (collecting a protein rich phase). 
The silk fusion protein precipitate is produced from a stable colloidal system in which the balance of surface charges of the dispersed phase is established to inhibit hydrophobic effects and aggregation of silk in solution (see Scheme 1; and p.8, section 3.2, lines 5-7). 
It is noted that instant step(d) of claim 32 is directed to repeating “concentrating” step(b) nad “collecting” step(c). Since the experiments of performing the precipitation of the silk fusion protein (Dinjaski) out of the aqueous solution through formation of mineralized precipitate (i.e., aggregate, see Scheme 1) can be repeated (p.12, 3rd paragraph, last four lines), step(d) of claim 32 is obvious over the prior art teachings.  It is noted that the concentrating the aqueous silk solution (instant claim 32) can be done by the precipitation which depends from the presence of increasing concentration of the fusion protein “VTK-15mer-VTK” wherein the precipitation is resulted from hydroxyapatite mediated mineralization (see legend of Figure 3 at p.20; and p.9, section 3.3.1). Therefore, the claimed method of claim 32 does not constitute a special technical feature linking all claims,; e.g., claim 54 is directed to a concentrate of the silk fusion protein produced by the method of claim 32, and claim 67 method requires to use said concentrate of claim 54, as defined by PCT Rule 13.2 and 37 CFR 1.475(a), as a single contribution over the art, and a holding of lack of unity is therefore proper.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit 
         Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
           The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims (it is noted that group II is drawn to a process of making engineered transaminase (group I) using the host cell comprising the claimed polynucleotide of group II) will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU whose telephone number is (571)272-0949.  The examiner can normally be reached on M-F 8:30 am-5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
April 25, 2021
         
/SCARLETT Y GOON/QAS, Art Unit 1600